IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ROBERT STINSON, )
)
Plaintiff, )
)

v. ) C.A. No. Nl6C-05-l35 VLM
)
HOME DEPOT USA, INC.; )
LIBERTY MUTUAL INSURANCE )
COMPANY, )
)
Defendants. )
)

Submitted: February l6, 2017
Decided: April 20, 2017

ORDER

Upon Consideration ofDefendant Home Depot USA, Inc. ’S Motionfor Jua'gment
on the Pleaa'ings, GRANTED.

AND NOW TO WIT, this 20th day of April, 2017, upon consideration of
Defendant Home Depot USA, Inc. (“Horne Depot”)’s Motion for Judgment on the
Pleadings, PlaintifF s response thereto, the parties’ positions at oral argument, and
their post-argument letter submissions, IT IS HEREBY ORDERED that Home
Depot’s Motion for Judgment on the Pleadings is GRANTED, for the following

I'€aSOI’lSZ

Factual and Procedural Background

l. Plaintiff Robert Stinson seeks to recover Hujj‘man damages for a
work-related injury he suffered seven years ago after he slipped and injured his
right knee while working at Home Depot in Claymont, Delaware.l

2. Plaintiff initially filed a Petition to Determine Compensation Due
(“Petition”) with the Delaware Industrial Accident Board (“IAB”) on or about
August 2, 2010. The Petition sought compensation for Plaintiff’ s total disability
benefits (“lost wages”), medical expenses, and attorney’s fees. An IAB hearing
was scheduled for December 30, 2010.

3. Home Depot and Plaintiff (the “parties”) exchanged documents and
began settlement discussion in advance of the IAB hearing. The parties’
correspondence during this period is highly germane to the present Motion and is,
therefore, outlined in great detail below:

o On December 22, 2010, then-counsel for Home Depot, Mr. Simpson,
writes Plaintiff"s counsel.2 Mr. Simpson acknowledges receipt of the
medical records from Plaintiff s surgery and confirms that Home Depot
agrees that his “surgical procedure” is “compensable.” He states: “I am
currently awaiting confirmation from my client of the exact dates the

claimant missed from work as a result of the work injury as well as the
claimant’s wage information in order to calculate his average weekly

 

l The facts in this Order are derived from the Complaint, filed on May 13, 2016, unless otherwise
noted. See Trans. I.D. #59007979. All the allegations in the Complaint are accepted as true for
purposes of Home Depot’s Motion for Judgment on the Pleadings. See Fagani v. Integrity Fin.
Corp., 167 A.Zd 67, 75 (Del. Super. 1960). See also Desert Equities, lnc. v. Morgan Stanley
Leveragea' Equity Funa', II, L.P., 624 A.Zd ll99, 1205 (Del. 1993).

2 Complaint at Ex. 4.

wage and corresponding workers’ compensation rate. Once 1 have that
information I will forward it to you. . . .” Mr. Simpson then seeks
Plaintiff’ s counsel’s confirmation that the IAB hearing is unnecessary
given his statements above.

0 Between December 22, 2010 and December 29, 2010, settlement
negotiations ensue between the parties. On December 29, 2010,
Plaintiff’s counsel drafts a letter to Mr. Simpson “confirm[ing] our
resolution of the [Petition].”3 However, it is undisputed that this letter
was not sent to Mr. Simpson until January 19, 2011. The letter states
the terms of the putative agreement: first, Home Depot will
“acknowledge compensability of Mr. Stinson’s work related injury to his
right knee” for a period of total disability from June 2, 2010 to September
17, 2010_at an average weekly wage of $900.14; compensation rate of
$600.12; equaling $9,173.26 for the total period. Second, Plaintiffs
medical treatment is reasonably related to his injury. Plaintiff" s counsel
states that he already sent a copy of “most of the medical expenses” to
Mr. Simpson and that he would forward additional bills to him. Third,
Home Depot would “tender an attorney’s fee;” he demands $6,000.00.
Fourth, Home Depot “will also tender payment/reimbursement for
mileage reimbursement expenses incurred.” Plaintiff’s counsel confirms
that he has canceled the IAB hearing scheduled for the next day.

0 On January 12, 2011, Mr. Simpson writes Plaintiff s counsel to
“confirm that the [Petition] has settled with the Employer’s agreement to
acknowledge the claimant’s right knee injury of 6/2/ 10 as compensable
as well as the surgical procedure performed . . .”4 He attaches Plaintiffs
wage records, showing a different average weekly wage of $710.68 for
26 weeks disability. He further states that this new calculation translates
to a compensation rate of $473.79 and a total payment of $6,159.27 “i_f
this figure is accr.lralc.”5 Mr. Simpson states that the period of disability
runs from June 12, 2010 to September 11, 2010.6 He also restates that he
is “awaiting confirmation from [his] client” as to the dates and numbers

 

3 Complaint at Ex. 5.
4 Complaint at Ex. 6.
5 Id. (emphasis in original).

6 The Complaint alleges these dates are typographical errors.

3

above and asks Plaintiff’s counsel to confirm or deny the dates and
figures. He requests a demand for legal fees. He further requests any
outstanding medical bills. Finally, he explains that Home Depot believes
Plaintiff received other disability benefits for the period of disability for
which Home Depot would be entitled to a credit or offset in the total
figure above, and asks that Plaintiff’s counsel confirm whether Plaintiff
received such benefits for purposes of a credit. The letter concludes with
an integration/merger provision.

0 On January 24, 2011, Mr. Simpson writes again to Plaintiff’s counsel,
asking Plaintiff s counsel to confirm the same figures as his January 12,
2011 letter, but provides that the dates of disability are now June 3, 2010
to September 6, 2010. The total disability payment is adjusted
accordingly to $6,429.60. Mr. Simpson further states that Plaintiff had,
in fact, received short term disability benefits for the same period in the
amount of $5,028.38. This figure is used as a credit against the total
payment figure, making the net settlement of the disability period
$1,401.22. Mr. Simpson asks Plaintiff’ s counsel to confirm the
acceptance of these numbers. Mr. Simpson also relays his client’s offer
of $3,000.00 in attorney’s fees.

0 The next correspondence is dated seven months later, on August 24,
2011.7 On that date, Plaintiff’ s counsel writes to Mr. Simpson to
“acknowledge the receipt of your letters of January 12 and January 24,
2011. . . . Bc advised that I had thought that this letter~which was
dictated in Febi‘uai'y_went out to you in early March.”8 Ackiiowledging
the produced wage records from Mr. Simpson, Plaintiff s counsel agrees
to Mr. Simpson’s calculations of the average weekly wage and
compensation rate. However, he argues that the original period of
disability is from June 2, 2010 to September 11, 2010 and states that he
disagrees with “the balance of’ Mr. Simpson’s January 24, 2011 letter.
Plaintiff’ s counsel writes that Mr. Simpson was “now claiming, for the
first time, that your client is entitled to a credit for short term disability
benefits. . . .” The letter threatens a Hujj‘man suit based on the assertion
of this credit but it is unclear what the amount due would have been since
Plaintiff’s counsel was then disputing Home Depot’s calculations.

 

7 But see inj”a, note 21.

8 Complaint at Ex. 8.

4.

Plaintiff concludes his August 24, 2011 letter with a harbinger of this
litigation. He states: “That said, kindly accept this as the claimant’s
demand for payment of all sums due as outlined in my letter dated
December 29, 2010, following our discussion regarding settlement.
Please note again that the only modification to that agreement concerns
the compensation rate. . . . Otherwise, the terms of our agreement are
binding, and I expect your client to honor them. This includes, in£ M,
payment of total disability benefits to Mr. Stinson in the amount of
$6,429.40 for the period of total disability from 06/03/ 10 through
09/06/10. This demand is being made pursuant to Huffman v. C.C.
Olipliant & Sons, Inc. . . .”

On September 14, 2011, Plaintiff’ s counsel writes to Mr. Simpson
enclosing_for the first time-Plaintiff’ s actual mileage expenses.9 He
demands $129.41 within thirty days of the letter and attaches addresses,
maps, and directions for each mileage claim.

On May 13, 2016, Plaintiff filed this case, alleging three Hujj"man

claims (lost wages, unpaid physical therapy bills, and mileage reimbursement) and

one count of Breach of Duty of Good Faith and Fair Dealing. The filing of the

Complaint comes almost six years after the original injury and over four years after

Plaintiff s counsel’s August 24, 2011 letter.

5.

Home Depot moved for Judgment on the Pleadings on August 29,

2016. Plaintiff responded in opposition to the Motion on October 28, 2016. Home

Depot filed a reply brief on November 14, 2016. Oral argument on the Motion was

held on January 30, 2017. The Court then ordered both parties to submit letter

briefs to clarify an issue regarding the submission of Plaintiff s physical therapy

 

9 Complaint at Ex. 9.

bills to Home Depot. The parties submitted their supplemental briefs on February
14, 2017 and February 16, 2017 respectively. The Motion is now ripe for decision.
Standard of Review

6. A motion for judgment on the pleadings is akin to a motion to dismiss
or general demurrer to the plaintiff’ s complaint.10 Under Rule 12(c), the motion
may be raised at any time after the pleadings are closed and within such time so as
to not delay trial.]l The motion accepts as true the allegations in the complaint and
contends that they are insufficient as a matter of law to grant relief to the
plaintiff12 Where the pleadings raise “any material issue of fact,” denial of the
motion is appropriate13 Any factual assertions must be contained within the
pleadings themselves.]4 lf a motion injects material outside the pleadings, the

motion is converted to a motion for summary judgment15

 

10 See Fagam' v. Integrity Fin. Corp., 167 A.2d 67, 75 (Del. Super. 1960).
" DEL. SUPER. CT. Civ. R. lZ(c).

12 See Fagani, 167 A.2d at 75. See also Desert Equities, Inc. v. Morgan Stanley Leveraged
Equity Funa’, II, L.P., 624 A.2d 1199, 1205 (Del. 1993) (addressing DEL. CH. CT. CIV. R. 12(c)).

13 See Faganz, i67 A.2d at 75. S@e also Deserz Equizies, 624 A.2d at 1205 (citing Fagani, 167
A.2d at 75).

14 See id.

15 Jones v_ Julian, iss A.2d 521, 522 (Dei. super. 1963), rev’d an other grounds, 195 A.2d 388.
6 .

Contentions of the Parties

7. The issues in this Motion may be subdivided according to the subject
matter of the Hujj’man claim: lost wages, medical expenses, and mileage
reimbursement First, the issue of lost wages commands the most amount of ink.
As to this demand, Home Depot argues that the parties never reached a settlement
agreement because the parties never came to a “meeting of the minds” regarding
the “amount due” to Plaintiff.16 lt argues that Plaintiff’ s counsel’s failure to send
Mr. Simpson the December 29, 2010 letter_the very letter Plaintiff contends is the
“settlement agreement”_evinces a lack of mutual assent to be bound by the terms
of the December 29, 2010 letter.17 Home Depot notes that Mr. Simpson’s
December 22, 2010 letter conditions acceptance of the proposed figures on Home
Depot’s confirmation of the dates of disability and respective wage figures.18 Mr.
Simpson’s January 12, 2011 letter further manifests the conditional nature of the
negotiations.19 Like ships passing in the night, the January 24, 2011 letter does not

reference the December 29, 2010 letter, further bolstering Home Depot’s primary

 

16 Defendant’s Motion at 11 4.
17 Defendant’s Motion at 11 6.
18 Defendant’s l\/lotion at 11 9.

19 Defendant’s Motion at 11 12 (noting Mr. Simpson underlined “ift|iis iigure is accuratc” in the
letter).

contention.20 Defendant appends to its Motion correspondence between January
24, 2011 and August 24, 2011 that is not attached as an exhibit to Plaintiff’s
Complaint and is not referenced in the Complaint.21

8. Second, as to the medical bills, Home Depot contends that Exhibit l
to Plaintiff’ s Complaint_containing medical bills for Plaintiffs postsurgical
physical therapy and addressed to Plaintiff s home_fails to show that these bills
were ever submitted to Defendants for purposes of a Ha]j”man demand.22

9. Third, as to the mileage reimbursement demand, Home Depot points

to the date of the letter submission (September 14, 2011) and suggests that this is

 

20 Defendant’s Motion at 11 16.

21 See Defendant’S Motion at Ex. A-C. The first letter (Ex. C) is dated April 25, 2011. Mr.
Simpson writes: “l am writing in follow-up to my letter to you on January 24, 2011, and my
follow-up e-mail transmission to you of [sic] February 25, 2011. Please contact me as soon as
possible and advise whether we can agree to the appropriate average weekly wage and workers’
compensation rate calculations as well as the net amount of benefits owed to the claimant less my
client’s credit for short term disability benefits.” Defendant’s l\/lotion at Ex. C (emphasis added).
He continues: “In addition, in follow-up to your April 16, 2011 correspondence, l have authority
to extend an offer of $5,000.00 for an attorney fee. . . .” Id.

The second letter (Ex. A) is dated May 15, 2011, and is sent from Plaintiff s counsel to
Mr. Simpson. The letter states: “As you are aware, we finalized the agreement relative to the
above case by specifically agreeing on the amount of an attorney’s fee in the amount of $5,000.
Kindly accept this as the Claimant’s demand for prompt payment of same, pursuant to Huffman.
. . .” Defendant’s Motion at Ex. A.

The third letter (Ex. B) is dated June 2, 2011 and is sent again by Mr. Simpson to
Plaintiff s counsel. In this letter, Mr. Simpson encloses $5,000 in attorney’s fees “in association
with our recent settlement agreement in this matter.” Defendant’s Motion at Ex. B (emphasis
added). He also writes: “Please contact me as soon as possible and advise me of your final
position concerning the amount of total disability benefits owed . . . and application of the
appropriate credit. . . .” Ia'. Mr. Simpson openly assumes in the letter that the Hujj”man demand
“in that regard has been satisfied. lf for any reason you believe l am mistaken, please advise
immediately.” Ia'.

22 Defendant’s Motion at 11 21. See also Complaint at Ex. 1.
8

proof that no mileage amount was ever “due” pursuant to the workers’
compensation statute and Ha]j[man.23

10. lt is undisputed that the December 29, 2010 letter was not timely sent
Nevertheless, Plaintiff responds by arguing that an enforceable agreement existed
as of December 29, 2010, despite the non-delivery of this letter.24 Plaintiff argues
that a settlement agreement existed and that any changes to the underlying
agreement were merely modifications to this agreement The first modification
was a requested change to the average weekly wage and corresponding workers’
compensation rate (i.e., Mr. Simpson’s January 12, 2011 letter). The second
modification was a requested application of a credit for short term disability
benefits Plaintiff may have received during the period of disability (i.e., Mr.
Simpson’s January 24, 2011 letter). Plaintiff agreed to the former, but rejected the
latter. Thus, Plaintiff contends that there is a valid settlement agreement and
Plaintiff’ s August 24, 2011 letter suffices to put Home Depot on notice of his
Hujj”man demands with respect to his claims for lost wages, medical expenses, and

mileage reimbursement

 

23 Defendant’s Motion at 11 22.

24 Plaintiffs Response at 13.

Discussion

11. “An employer is responsible for paying compensation to an employee
where the parties either enter into a voluntary agreement regarding benefits or
where the IAB enters an order requiring the employer to pay.”25 Pursuant to 19
Del. C. § 23 57, if “default is made by the employer for 30 days after demand in the
payment of any amount due under [Delaware’s workers’ compensation statute], the
amount may be recovered in the same manner as claims for wages are collectible.26
Wages are recoverable under Title 19, Chapter 11 of the Delaware Code.27
According to § lll3(a), “[a] civil action to recover unpaid wages and liquidated
damages may be maintained in [Delaware Superior Court].”28

12. A “Hajj‘man claim” is shorthand for a “[c]ivil action[] filed under 19

Del. C. § 2357 ‘to collect unpaid workers’ compensation awards. . . .”’29 A

Hujj’man claim seeks an award for “the employer’s failure to pay once the thirty

 

25 Rowtey v. J.J. Whtz@, ino., 918 A.2d 316, 319 (Doi. 2006) (miornai footnotes omittod).
Hujj’man claims apply to voluntary agreements that are not formally approved by the IAB. See
Seserko v. Milfora’ Sch. Dist., 1992 WL 19941, at *2 (Del. Super. Feb. 4, 1992).

2619 Del. C. §2357 (2013 & supp. 2016).

22 Hu/j’mon v. C.C. oliphant & son, lno., 432 A.2d 1207, 1210 (Doi. 1981).

28 19 Dot. C. § 1113(3)(2013 & supp. 2016). soo Hupfman, 432 A.2d 311210.

22 Lo ron v. lndop. Moll, ino., 940 A.2d 929, 934 (Doi. 2007) (quoting Not’l Um'on Ftro ins. Co.
ofPittsburgh v. McDougall ex rel. McDougall, 877 A.2d 969, 971 (Del. 2005)).

10

day default period [of § 2357] has expired after proper demand.”30 Once the

employer defaults, the claimant is entitled to file suit to recover “liquidated

a»3l

damages, attorneys’ fees and costs. “The purpose behind the demand

requirements of Section 2357 is to put defendants on notice of their default and

permit them to cure their deficiency within thirty days in order to avoid incurring

liquidated damages. . . .”32

A. Lost Wages

13. “Delaware law favors the voluntary settlement of contested issues.”33

As a contract, a valid settlement “exists when (l) the parties intended that the
contract would bind them, (2) the terms of the contract are sufficiently definite, and

9934

(3) the parties exchange legal consideration Since Delaware “adheres to the

‘objective’ theory of contracts,” the settlement is viewed from the perspective of an

 

30 Ia'. (quoting Acro Extrusion Corp. v. Cunningham, 810 A.2d 345, 348 (Del. 2002)).

31 Ramirez v. Mura'ick, 948 A.2d 395, 397 (Del. 2008) (citations omitted). See also Blue Hen
Lines, Inc. v. Turbitt, 787 A.2d 74, 78 (Del. 2001).

22 Kotty v. ILC Dovor, lno., 787 A.2d 751, 754 (Doi. supor. 2001).

23 Polk v. Good, 507 A.2d 531, 535 (Doi. 1986) (citing Rome v. Archor, 197 A.2d 49 (Doi.
1964)).

34 Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1158 (Del. 2010) (citing Carlson v. Hallinan,
925 A.2d 506, 524 (Del. Ch. 2006)). See also Loppert v. Wina'sorTech, Inc., 865 A.2d 1282,
1285 (Del. Ch. 2004).

11

“objective, reasonable third party.”35 “A settlement agreement may leave matters

7))36

to future negotiation ‘if those are not “essential” terms. However, in the

context of a Hujj‘man claim, a “general agreement to pay for the expenses of a
medical procedure does not preclude the employer from verifying a charge or
disputing the reasonableness of the charge eventually submitted.”37

14. The Court finds that an “ob]`ective, reasonable third party” could not
find sufficient indicia of the parties’ mutual intent to be bound by the terms of the
December 29, 2010 letter. This is primarily true given the undisputed evidence
that Plaintiff s counsel failed to deliver this unilaterally-drafted letter to Mr.
Simpson in a timely fashion. Accepting as true the allegations in the Complaint, as
the Court must on a motion for judgment on the pleadings, the flurry of
negotiations that took place between the parties showed that there were moving
targets with respect to material terms of the alleged settlement agreement This
includes material terms such as the correct figure for lost wages, attorney’s fees,
medical expenses, and any potential credits owed to the employer. The
indefiniteness of these terms in December 2010 and January 2011 leads to one

inescapable conclusion: the parties never reached a settlement regarding Plaintiffs

 

35 Osborn, 991 A.2d at 1159 (quoting NBC Universal v. Paxson Commc’ns, 2005 WL 1038997,
at *5 (Del. Ch. Apr. 29, 2005)).

36 Stone Creek Custom Kitchens & Design v. Vincent, 2016 WL 7048784, at *3 (Del. Super. Dec.
2, 2016) (quoting Spacht v. Cahall, 2016 WL 6298836, at *3 (Del. Super. Oct. 27, 2016)).

37 Rowtoy v. J.J. Wht¢e, lno., 918 A.2d 316, 321 (Doi. 2006).
12

lost wages claim. A necessary corollary of this conclusion is that no “amount due”
ever existed for Plaintiff s lost wages claim sufficient to trigger Hajj‘man exposure.
This is especially true where even Plaintiff s counsel, as late as August 2011, was
still disputing the period of disability as calculated by Home Depot. Because the
December 29, 2010 letter cannot reasonably be viewed as a settlement of the lost
wages claim, and the parties’ course of conduct following this letter reveals that no
agreement in fact was reached, Home Depot’s Motion as to Plaintiff s lost wages
Hujj€man claim is GRANTED.
B. Medical Bills

15. The issue of whether the Hujj”man demand for unpaid medical bills
can survive the Motion is limited in scope to Plaintiff’s postsurgical physical
therapy bills. 19 Del. C. §§ 2322, 2322F set forth detailed requirements regarding
the mechanism of submitting and paying medical expenses incurred by the
workers’ compensation claimant Section 2322F(a) requires the submission of
qualifying medical bills to the employer “along with a bill or invoice of the
charges, accompanied by records or notes, concerning the treatment or services
submitted for payment, documenting the employee’s condition and the
appropriateness of the . . . therapy, with reference to the health care practice

guidelines adopted pursuant to § 2322C. . . .”

13

16. At oral argument Plaintiff’ s counsel could only point to Exhibit l of
his Complaint, which shows a billing statement for physical therapy from August
16, 2010 to September 14, 2010 issued directly to Plaintiff. ln his submission to
this Court following oral argument, Plaintiff s counsel offers inferential arguments
that these medical bills were sent in compliance with §§ 2322, 2322F without
providing any specific documentation lnstead, he “recalls” the production of
medical records contained “each provider’s billing ledger.”38 He also picks at Mr.
Simpson’s language in his January 2011 letters to support his recollection that the
medical records contained medical bills in compliance with the statute.39

17. This Court finds that the Hujj‘man claim as to the medical bills for
Plaintiff’s postsurgical physical therapy must be dismissed The sine qua non of a
Hujj"man claim is ample prior notice to Defendant of a specific amount due and a
demand to pay the amount due within thirty days.40 General agreements or passing
references to “medical bills” are insufficient.41 Moreover, the statute contemplates
the production of medical bills directly to the employer or insurance carrier.42 This

is not antediluvian formalism, but a requirement based in common sense: the

 

38 Plaintiff’ s Letter Response at 1, D.l. #27 (Feb. 14, 2017).
32 soo tot at 1-2.

42 soo Rowtoy, 918 A.2d at 319-21.

41 see td. at 321.

42 see 19 Del. C. § 2322F(a) (2013 & supp. 2016).
14

employer should be on notice of exactly the items it is requested to pay before a
Hu]j”man demand puts the employer’s nose to the grindstone. This is all the more
important when a Hujj‘man claim_epitomized by this case_is filed years after the
asserted non-payment of medical bills. Thus, Plaintiff’ s inability to produce
documents_those that would be in the possession of Plaintiff’ s counsel_that are
essential to his Huffman claim demonstrates the legal deficiency of his Huj‘man
claim as to the unpaid medical bills for Plaintiff’ s postsurgical physical therapy,
Home Depot’s Motion as to this claim is, therefore, GRANTED.
C. Mileage Reimbursement

18. The fourth item referenced in the December 29, 2010 letter drafted by
Plaintiff’ s counsel contains the following: “Your client will also tender
payment/reimbursement for mileage expenses incurred in traveling to and from all
of the healthcare providers necessary to treat Mr. Stinson as a result of his injury.”
lt is clear from this language that no Hujj”man claim can arise from this statement;
there is no “amount due” to be paid to Plaintiff.43

19. At oral argument, Plaintiff s counsel suggested that the simple
delivery of medical records to Home Depot during this period of disability,

coupled with the December 29, 2010 letter, is sufficient to establish an “amount

 

43 19 Del. C. § 2322(g) provides workers’ compensation claimants with a statutory right to
mileage reimbursement

15

due” subject to a Huj‘man claim.44 This assertion beggars logic. The implication
of such a contention would require the employer or insurer to compute the mileage
for Plaintiff_presumably using Plaintiff s residence as starting and ending point
for each medical visit Needless to say, there would be innumerable flaws in this
process, as the employer or insurer would be assuming Plaintiff traveled to various
locations in precisely the same manner each time. Not only would the employer or
insurer have to calculate the mileage reimbursement a subsequent Hujj”man
demand for the same would subject the employer or insurer to additional penalties
if they fail to pay Plaintiff the uncalculated mileage reimbursement This Court is
not persuaded that the employer should bear such a burden. Therefore, the mileage
reimbursement Hujj‘man claim must be dismissed because no “amount due” existed
for this item under § 2357 as reflected in the December 29, 2010 letter. Home
Depot’s Motion as to this claim is GRANTED.
Breach of Duty of Good Faith and Fair Dealing

20. A claimed breach of the implied covenant of good faith and fair

dealing does not exist “unattached to the underlying legal document.”45 The

implied covenant of good faith “‘is best understood as a way of implying terms in

 

44 After questioning from the Court, Plaintiff s counsel retreated and implied that this assertion
“may go towards bad faith.”

45 Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 441 (Del. 2005) (quoting Glenfed Fin.
Corp., Commercial Fin. Div. v. Penick Corp., 647 A.2d 852, 858 (N.J. Super. Ct. App. Div.
1994)).

16

the agreement,’ whether employed to analyze unanticipated developments or to fill
gaps in the contract’s provisions.”46 In general, this covenant seeks to prevent the
contracting party from engaging in arbitrary or capricious conduct with the intent
to frustrate the purpose of the contract47

21. As stated above, the Court finds that there is a no material dispute
regarding whether the December 29, 2010 letter constitutes a voluntary settlement
agreement for purposes of Plaintiffs Hujj‘man claim for lost wages. Hence, absent
the existence of an “underlying legal document,” Plaintiff’s bad faith claim cannot
survive dismissal on the pleadings Therefore, Home Depot’s Motion as to this

oioim is GRANTED.33 t

 

46 Ia’. (footnotes omitted) (quoting E.I. DuPont de Nemours & Co. v. Pressman, 679 A.2d 436,
443 (Del. 1996)).

47 See id.

48 The Court is concerned about the considerable delay in prosecuting this case after the Hujj‘man
demand in August 24, 2011. The injury for which Plaintiff sought workers’ compensation
benefits occurred less than one month shy of six years from the date this case was filed. Two
salient documents in the record_the December 29, 2010 and August 24, 2011 letters_went
undelivered for significant periods of time; the former was faxed three weeks late, and the latter
was delivered approximately seven months after it was dictated. The irony, therefore, of
Plaintiff’s claim of breach as to Count IV in the Complaint is perhaps lost on Plaintiffs
counsel_but it is not lost on this Court. At oral argument, Plaintiff`s counsel explained that he
filed the claim in May 2016 after realizing there were outstanding payments from Home Depot.
Instead of notifying Home Depot, he filed suit alleging three thj”man claims. There are several
mechanisms built into the workers’ compensations statute that adequately protect the rights of
claimants to speedily obtain compensation for injuries sustained while employed. These
mechanisms suggest that this type of litigation will rarely occur; and certainly imply that
litigation need not sit in limbo for years before a Hajj’man claim is filed.

17

Conclusion

22. Accepting as true the allegations in Plaintiff’ s Complaint, the Court
finds that there is no material issue of fact regarding whether the parties agreed to
settle Plaintiff s lost wages claim sufficient to trigger Hujj[man damages Because
no “amount due” was ever established for Plaintiff’s lost wages, medical expenses,
and mileage reimbursement Huffman claims, Home Depot is entitled to judgment
as a matter of law.

For the above stated reasons, Defendant Home Depot USA, Inc.’s Motion
for Judgment on the Pleadings is GRANTED.

IT IS SO ORDERED.

  
 

 

’Judge Vivian L. Me ` `

oc: Prothonotary
cc: All Counsel of Record (via e-filing)

l18